


Exhibit 10.2

 

SEVERANCE AGREEMENT

 

SEVERANCE AGREEMENT (the “Agreement”) dated as of                           ,
2010 between FOREST OIL CORPORATION, a New York corporation (the “Company”),
with its principal offices located at 707 Seventeenth Street, Suite 3600,
Denver, Colorado, and                                            (“Executive”),

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to attract and retain certain key employee
personnel and, accordingly, the Board of Directors of the Company (the “Board”)
has approved the Company entering into a severance agreement with Executive in
order to encourage his continued service to the Company;

 

WHEREAS, Executive is prepared to commit such services in return for specific
arrangements with respect to severance compensation and other benefits;

 

WHEREAS, Executive will receive and/or has received proprietary and confidential
trade secret information of the Company; and

 

WHEREAS, Executive will serve and/or has served as an executive, management
personnel, or officer of the Company;

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the Company and Executive agree as follows:

 

1.             Definitions.

 

(a)           “Annual Compensation” shall mean an amount equal to the greater
of:

 

(i)            Executive’s annual base salary at the annual rate in effect at
the date of his Involuntary Termination;

 

(ii)           Executive’s annual base salary at the annual rate in effect sixty
days prior to the date of his Involuntary Termination; or

 

(iii)          Executive’s annual base salary at the annual rate in effect
immediately prior to a Change of Control.

 

(b)           “Change in Duties” shall mean the occurrence of any one or more of
the following:

 

(i)            A significant change in the nature or scope of Executive’s
authorities or duties from those applicable to him immediately prior to the date
on which a Change of Control occurs;

 

Confidential

 

1

--------------------------------------------------------------------------------


 

(ii)           A reduction in Executive’s base salary from that provided to him
immediately prior to the date on which a Change of Control occurs;

 

(iii)          A diminution in Executive’s eligibility to participate in bonus,
stock option, incentive award and other compensation plans which provide
opportunities to receive compensation which are the greater of (A) the
opportunities provided by the Company (including its subsidiaries) for employees
with comparable duties or (B) the opportunities under any such plans under which
he was participating immediately prior to the date on which a Change of Control
occurs;

 

(iv)          A diminution in employee benefits (including but not limited to
medical, dental, life insurance and long-term disability plans) and perquisites
applicable to Executive from the greater of (A) the employee benefits and
perquisites provided by the Company (including its subsidiaries) to employees
with comparable duties or (B) the employee benefits and perquisites to which he
was entitled immediately prior to the date on which a Change of Control occurs;
or

 

(v)           A change in the location of Executive’s principal place of
employment by the Company (including its subsidiaries) by more than 50 miles
from the location where he was principally employed immediately prior to the
date on which a Change of Control occurs.

 

(c)           “Change of Control” shall mean the occurrence of any one of the
following events:

 

(i)          Any one person, or more than one person Acting as a Group (as
hereinafter defined), acquires ownership of stock of the Company that, together
with stock held by such person or group, constitutes more than 50% of the total
fair market value or total voting power of the stock of the Company; provided,
however, that if any one person, or more than one person Acting as a Group, is
considered to own more than 50% of the total fair market value or total voting
power of the stock of the Company, the acquisition of additional stock by the
same person or group does not cause a Change of Control within the meaning of
this Paragraph 1(c)(i); and provided, further, that an increase in the
percentage of stock owned by any one person, or persons Acting as a Group, as a
result of a transaction in which the Company acquires its stock in exchange for
property will be treated as an acquisition of stock for purposes of this
Paragraph 1(c)(i); and provided, further, that this Paragraph 1(c)(i) applies to
cause a Change of Control only when there is a transfer of stock of the Company
(or issuance of stock of the Company) and stock in the Company remains
outstanding after the transaction; and provided, further, that, if any person,
or more than one person Acting as a Group, is considered to have met the control
requirements of Paragraph 1(c)(ii) below, the acquisition of additional control
by the same person or group will not cause a Change of Control within the
meaning of this Paragraph 1(c)(i); or

 

(ii)           A majority of the members of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the

 

2

--------------------------------------------------------------------------------


 

members of the Board before the date of such appointment or election; provided,
however, that, if any person, or more than one person Acting as a Group, is
considered to have met the control requirements of this Paragraph 1(c)(ii), the
acquisition of additional control by the same person or group will not cause a
Change of Control within the meaning of this Paragraph 1(c)(ii); or

 

(iii)          Any one person, or more than one person Acting as a Group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or group) assets from the Company that
have a total “gross fair market value” equal to or more than 60% of the total
“gross fair market value” of all the assets of the Company immediately before
such acquisition or acquisitions; provided, however, that there is no Change of
Control under this Paragraph 1(c)(iii) where there is a transfer to an entity 
that is controlled by the shareholders of the Company immediately after the
transfer, as provided in the following proviso; and, provided, further, that a
transfer of assets by the Company shall not be treated as change in the
ownership of such assets if the assets are transferred to (1) a shareholder of
the Company (immediately before the asset transfer) in exchange for or with
respect to its stock, (2) an entity, 50% or more of the total value or voting
power of which is owned, directly or indirectly, by the Company, (3) a person,
or more than one person Acting as a Group, that owns, directly or indirectly,
50% or more of the total value or voting power of all the outstanding stock of
the Company, or (4) an entity, at least 50% of the total value or voting power
of which is owned, directly or indirectly, by a person described in clause
(3) of this proviso.  For purposes of this Paragraph 1(c)(iii), “gross fair
market value” means the value of the assets of the Company, or the value of the
assets being disposed of, determined without regard to any liabilities
associated with such assets.

 

For purposes of this Paragraph 1(c), (x) Section 318(a) of the Code applies to
determine stock ownership, and (y) the term “Acting as a Group” means “acting as
a group” within the meaning of Treasury Regulation section 1.409A-3(i)(5)(v)(B),
(vi)(D), or (vii)(C), as applicable.  The definition of Change of Control under
this Paragraph 1(c) is intended to comply with applicable definitions and
requirements of Section 409A(a)(2)(A)(v) of the Code and Treasury Regulation
section 1.409A-3(i)(5) that correspond to the change of control events described
above, and shall be interpreted consistently therewith.

 

(d)           “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(e)           “Compensation Committee” shall mean the Compensation Committee of
the Board.

 

(f)            “Disability” shall mean that, as a result of Executive’s
incapacity due to physical or mental illness, he shall have been absent from the
full-time performance of his duties for six consecutive months and he shall not
have returned to full-time performance of his duties within thirty days after
written notice of termination is given to Executive by the Company (provided,
however, that such notice may not be given prior to thirty days before the
expiration of such six-month period).

 

3

--------------------------------------------------------------------------------


 

(g)           “Involuntary Termination” shall mean any termination of
Executive’s employment with the Company which:

 

(i)            does not result from a resignation by Executive (other than a
resignation pursuant to clause (ii) of this subparagraph (g)); or

 

(ii)           results from a resignation by Executive on or before the date
which is sixty days after the date upon which Executive receives notice of a
Change in Duties;

 

provided, however, the term “Involuntary Termination” shall not include a
Termination for Cause or any termination as a result of death, Disability, or
Retirement.  For all purposes of this Agreement, Executive shall be considered
to have terminated employment with the Company when Executive incurs a
“separation from service” with the Company within the meaning of
Section 409A(a)(2)(A)(i) of the Code and applicable administrative guidance
issued thereunder.

 

(h)           “Retirement” shall mean Executive’s resignation on or after the
date he reaches age sixty-five.

 

(i)            “Severance Amount” shall mean an amount equal to 2.5 times
Executive’s Annual Compensation.

 

(j)            “Severance Period” shall mean a period commencing on the date of
such Involuntary Termination and continuing for twenty-four months.

 

(k)           “Termination for Cause” shall mean termination of Executive’s
employment by the Company (or its subsidiaries) by reason of Executive’s
(i) gross negligence in the performance of his duties, (ii) willful and
continued failure to perform his duties, (iii) willful engagement in conduct
which is materially injurious to the Company or its subsidiaries (monetarily or
otherwise) or (iv) conviction of a misdemeanor involving moral turpitude or a
felony.

 

2.             Services.  Executive agrees that he will render services to the
Company (as well as any subsidiary thereof or successor thereto) during the
period of his employment to the best of his ability and in a prudent and
businesslike manner and that he will devote substantially the same time, efforts
and dedication to his duties as heretofore devoted.

 

3.             Termination Within Two Years After a Change of Control.  Subject
to the provisions of Paragraph 6(i) hereof, if Executive’s employment by the
Company or any subsidiary thereof or successor thereto shall be subject to an
Involuntary Termination which occurs within two years after the date upon which
a Change of Control occurs, then the Company will, as additional compensation
for services rendered to the Company (including its subsidiaries), pay to
Executive the following amounts (subject to any applicable payroll or other
taxes required to be withheld and any employee benefit premiums) and take the
following actions after the last day of Executive’s employment with the Company:

 

4

--------------------------------------------------------------------------------


 

(a)           Pay Executive a lump sum cash payment in an amount equal to the
Severance Amount.  Subject to the provisions of Paragraph 6(i) hereof, such
payment shall be made on one of the dates provided below (as evidenced by the
initials of Executive and an authorized representative of the Company):

 

(i)            On the date that is 60 days after the date of Executive’s
Involuntary Termination (Initials:          (Executive)          (authorized
representative of the Company)); or

 

(ii)           On January 15 of the first calendar year following the calendar
year in which Executive’s Involuntary Termination occurs (Initials:         
(Executive)          (authorized representative of the Company)); or

 

(iii)          On January 15 of the second calendar year following the calendar
year in which Executive’s Involuntary Termination occurs (Initials:         
(Executive)          (authorized representative of the Company)); or

 

(iv)          On January 15 of the third calendar year following the calendar
year in which Executive’s Involuntary Termination occurs (Initials:         
(Executive)          (authorized representative of the Company)); or

 

(v)           On January 15 of the fourth calendar year following the calendar
year in which Executive’s Involuntary Termination occurs (Initials:         
(Executive)          (authorized representative of the Company)); or

 

(vi)          On January 15 of the fifth calendar year following the calendar
year in which Executive’s Involuntary Termination occurs (Initials:         
(Executive)          (authorized representative of the Company)).

 

If the payment described in the first sentence of this Paragraph 3(a) (other
than a payment described in clause (i) above) will occur after the Interest
Commencement Date (as defined below), then such payment shall, subject to
Paragraph 4, accrue interest (compounded annually on January 15 of each year)
from the Interest Commencement Date to the actual date of payment at the
Interest Credit Rate (as defined below and subject to periodic adjustment as
provided below) and such interest shall be paid in a lump sum on the actual date
of payment of the Severance Amount.  Further, if the payment described in the
first sentence of this Paragraph 3(a) will occur after the date that is six
months after the date of Executive’s Involuntary Termination, then the Company
shall, on or as soon as practicable after the date of Executive’s Involuntary
Termination, contribute cash in an amount equal to the Severance Amount plus the
interest described in the preceding sentence to an irrevocable grantor (“rabbi”)
trust of which Executive is the sole beneficiary and the trustee of which is a
nationally-recognized and solvent bank or trust company that is not affiliated
with the Company (subject to the claims of the Company’s creditors, as required
pursuant to applicable Internal Revenue Service guidance to prevent the
imputation of income to Executive prior to distribution from the trust),
pursuant to which such payment plus applicable interest shall be payable from
the trust at the time provided herein,

 

5

--------------------------------------------------------------------------------


 

provided that (x) the Company shall remain liable to Executive for any
deficiency in the payments from the trust and (y) in no event shall cash be
transferred to the trust during any period in which such transfer would result
in adverse tax consequences to Executive pursuant to Section 409A(b)(3) of the
Code.  As used herein, (A) the term “Interest Commencement Date” shall mean the
fifth day after the effective date of the release described in Paragraph
6(i) hereof and (B) the term “Interest Credit Rate” shall mean the sum of 3%
plus the “prime rate” of interest as reported in The Wall Street Journal as of
the date of determination of the Interest Credit Rate as provided in the
following sentence.  The Interest Credit Rate shall initially be determined as
of the Interest Commencement Date (or the first business day following such date
if such date is not a business day) and shall be re-determined and adjusted as
of each January 15 (or the first business day following such date if such date
is not a business day) that occurs after the Interest Commencement Date and
prior to the actual date of payment of the Severance Amount.

 

(b)           Cause Executive and those of his dependents (including his spouse)
who were covered under the Company’s medical and dental benefit plans on the day
prior to Executive’s Involuntary Termination to continue to be covered under
such plans (or to receive equivalent benefits) throughout the Severance Period,
without any cost to Executive; provided, however, that (i)  such coverage shall
terminate if and to the extent Executive becomes eligible to receive medical and
dental coverage from a subsequent employer (and any such eligibility shall be
promptly reported to the Company by Executive), (ii) if Executive (and/or his
spouse) would have been entitled to retiree medical and/or dental coverage under
the Company’s plans had he voluntarily retired on the date of such Involuntary
Termination, then such coverages shall be continued as provided under such
plans, and (iii) such coverage to Executive (or the receipt of equivalent
benefits) shall be provided through an arrangement that satisfies the
requirements of Sections 105 and 106 of the Code such that the benefits or
reimbursements under such arrangement are not includible in Executive’s income.

 

(c)           Cause any and all outstanding options to purchase common stock of
the Company held by Executive to become immediately exercisable in full and
cause Executive’s accrued benefits under any and all nonqualified deferred
compensation plans sponsored by the Company to become immediately
nonforfeitable.  If and to the extent that the preceding provisions of this
paragraph are inconsistent or conflict with the terms of any stock option
agreement or non-qualified deferred compensation plan, then the preceding
provisions of this paragraph shall govern and control.

 

4.             Interest on Late Payments.  If any payment provided for in
Paragraphs 3(a) or 5 hereof is not made when due (determined after giving effect
to any delay in such payment required pursuant to Paragraph 6(i)(2) hereof), the
Company shall pay to Executive interest on the amount payable from the date that
such payment should have been made under such paragraph until such payment is
made, which interest shall be calculated at 10% plus the prime rate of interest
announced by JPMorgan Chase Bank (or any successor thereto) at its principal
office in New York on a non-compounded basis, and shall change when and as any
such change in such prime rate shall be announced by such bank.

 

6

--------------------------------------------------------------------------------


 

5.             Certain Additional Payments by the Company.  Notwithstanding
anything to the contrary in this Agreement, in the event that any payment,
distribution or provision of a benefit by the Company to or for the benefit of
Executive, whether paid or payable, distributed or distributable or provided or
to be provided pursuant to the terms of this Agreement or otherwise (a
“Payment”), would be subject to the excise tax imposed by Section 4999 of the
Code or any interest or penalties with respect to such excise tax (such excise
tax, together with any such interest or penalties, are hereinafter collectively
referred to as the “Excise Tax”), the Company shall pay to Executive an
additional payment (a “Gross-up Payment”) in an amount such that after payment
by Executive of all taxes (including any interest or penalties imposed with
respect to such taxes), including any Excise Tax imposed on any Gross-up
Payment, Executive retains an amount of the Gross-up Payment equal to the Excise
Tax imposed upon the Payments.  The Gross-up Payment attributable to a
particular Payment shall be made at the time such Payment is made; provided,
however, that in no event shall the Gross-up Payment be made later than the end
of Executive’s taxable year next following Executive’s taxable year in which
Executive remits the related taxes.  The Company and Executive shall make an
initial determination as to whether a Gross-up Payment is required and the
amount of any such Gross-up Payment.  Executive shall notify the Company
immediately in writing of any claim by the Internal Revenue Service which, if
successful, would require the Company to make a Gross-up Payment (or a Gross-up
Payment in excess of that, if any, initially determined by the Company and
Executive) within five days of the receipt of such claim.  The Company shall
notify Executive in writing at least five days prior to the due date of any
response required with respect to such claim if it plans to contest the claim. 
If the Company decides to contest such claim, Executive shall cooperate fully
with the Company in such action; provided, however, the Company shall bear and
pay directly or indirectly all costs and expenses (including additional interest
and penalties) incurred in connection with such action and shall indemnify and
hold Executive harmless, on an after-tax basis, for any Excise Tax or income
tax, including interest and penalties with respect thereto, imposed as a result
of the Company’s action.  If, as a result of the Company’s action with respect
to a claim, Executive receives a refund of any amount paid by the Company with
respect to such claim, Executive shall promptly pay such refund to the Company. 
If the Company fails to timely notify Executive whether it will contest such
claim or the Company determines not to contest such claim, then the Company
shall immediately pay to Executive the portion of such claim, if any, which it
has not previously paid to Executive.

 

6.             General.

 

(a)           Term.  The effective date of this Agreement is                 ,
2010.  Within thirty (30) days after December 17, 2012 and within thirty (30)
days after each successive thirty (30)-month period of time thereafter that this
Agreement is in effect, the Company shall have the right to review this
Agreement, and in its sole discretion either continue and extend this Agreement,
terminate this Agreement, and/or offer Executive a different agreement.   The
Compensation Committee (excluding any member of the Compensation Committee who
is covered by this Agreement or by a similar agreement with the Company) will
vote on whether to so extend, terminate, and/or offer Executive a different
agreement and will notify Executive of such action within said thirty-day time
period mentioned above.  This Agreement shall remain in effect until so
terminated and/or modified by the Company.  Failure of the Compensation

 

7

--------------------------------------------------------------------------------


 

Committee to take any action within said thirty days shall be considered as an
extension of this Agreement for an additional thirty-month period of time. 
Notwithstanding anything to the contrary contained in this “sunset provision”,
it is agreed that if a Change of Control occurs while this Agreement is in
effect, then this Agreement shall not be subject to termination or modification
under this “sunset provision”, and shall remain in force for a period of thirty
months after such Change of Control, and if within said thirty months the
contingency factors occur which would entitle Executive to the benefits as
provided herein, this Agreement shall remain in effect in accordance with its
terms.  If, within such thirty months after a Change of Control, the contingency
factors that would entitle Executive to said benefits do not occur, thereupon
this thirty-month “sunset provision” shall again be applicable with the
thirty-day time period for Compensation Committee action to thereafter commence
at the expiration of said thirty months after such Change of Control and on each
thirty-month anniversary date thereafter.

 

(b)           Indemnification.  If Executive shall obtain any money judgment or
otherwise prevail with respect to any litigation brought by Executive or the
Company to enforce or interpret any provision contained herein, the Company, to
the fullest extent permitted by applicable law, hereby indemnifies Executive for
his reasonable attorneys’ fees and disbursements incurred in such litigation and
hereby agrees (i) to pay in full all such fees and disbursements and (ii) to pay
prejudgment interest on any money judgment obtained by Executive from the
earliest date that payment to him should have been made under this Agreement
until such judgment shall have been paid in full, which interest shall be
calculated at 10% plus the prime rate of interest announced by JPMorgan Chase
Bank (or any successor thereto) at its principal office in New York on a
non-compounded basis, and shall change when and as any such change in such prime
rate shall be announced by such bank.  Any reimbursement of reasonable
attorneys’ fees and disbursements required under this Paragraph 6(b) shall be
made not later than the close of Executive’s taxable year following the taxable
year in which Executive incurs the expense; provided, however, that, upon
Executive’s termination of employment with the Company, in no event shall any
additional reimbursement be made prior to the date that is six months after the
date of Executive’s termination of employment to the extent such payment delay
is required under Section 409A(a)(2)(B)(i) of the Code.  In no event shall any
reimbursement be made to Executive for such fees and disbursements incurred
after the later of (A) Executive’s death or (B) the date that is 10 years after
the date of Executive’s termination of employment with the Company.

 

(c)           Payment Obligations Absolute.        The Company’s obligation to
pay (or cause one of its subsidiaries to pay) Executive the amounts and to make
the arrangements provided herein shall be absolute and unconditional and shall
not be affected by any circumstances, including, without limitation, any
set-off, counterclaim, recoupment, defense or other right which the Company
(including its subsidiaries) may have against him or anyone else.  All amounts
payable by the Company (including its subsidiaries hereunder) shall be paid
without notice or demand.  Executive shall not be obligated to seek other
employment in mitigation of the amounts payable or arrangements made under any
provision of this Agreement, and, except as provided in Paragraph 3(b) hereof,
the obtaining of any such other employment shall in no event effect any
reduction of the Company’s obligations to make (or cause to be made) the
payments and arrangements required to be made under this Agreement.

 

8

--------------------------------------------------------------------------------


 

(d)           Successors.  This Agreement shall be binding upon and inure to the
benefit of the Company and any successor of the Company, by merger or
otherwise.  This Agreement shall also be binding upon and inure to the benefit
of Executive and his estate.  If Executive shall die prior to full payment of
amounts due pursuant to this Agreement, such amounts shall be payable pursuant
to the terms of this Agreement to his estate.

 

(e)           Severability.  Any provision in this Agreement which is prohibited
or unenforceable in any jurisdiction by reason of applicable law shall, as to
such jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating or affecting the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

 

(f)            Non-Alienation.  Executive shall not have any right to pledge,
hypothecate, anticipate or assign this Agreement or the rights hereunder, except
by will or the laws of descent and distribution.

 

(g)           Notices.  Any notices or other communications provided for in this
Agreement shall be sufficient if in writing.  In the case of Executive, such
notices or communications shall be effectively delivered if hand-delivered to
Executive at his principal place of employment or if sent by registered or
certified mail to Executive at the last address he has filed with the Company. 
In the case of the Company, such notices or communications shall be effectively
delivered if sent by registered or certified mail to the Company at its
principal executive offices.

 

(h)           Controlling Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Colorado.

 

(i)            Release and Delayed Payment Restriction.

 

(1)           As a condition to the receipt of any benefit under Paragraph 3
hereof, Executive shall first execute a release, in the form established by the
Company, releasing the Company, its shareholders, partners, officers, directors,
employees and agents from any and all claims and from any and all causes of
action of any kind or character, including but not limited to all claims or
causes of action arising out of Executive’s employment with the Company or the
termination of such employment.

 

(2)           The release described in Paragraph 6(i)(1) hereof must be
effective and irrevocable within 55 days after the date of the termination of
Executive’s employment with the Company.  Notwithstanding any provision in this
Agreement to the contrary, if the payment of any amount or benefit under this
Agreement would be subject to additional taxes and interest under Section 409A
of the Code because the timing of such payment is not delayed as provided in
Section 409A(a)(2)(B)(i) of the Code and the regulations thereunder, then any
such payment or benefit that Executive would otherwise be entitled to during the
first six months following the

 

9

--------------------------------------------------------------------------------


 

date of Executive’s termination of employment shall be accumulated and paid or
provided, as applicable, on the date that is six months after the date of
Executive’s termination of employment (or if such date does not fall on a
business day of the Company, the next following business day of the Company), or
such earlier date upon which such amount can be paid or provided under
Section 409A of the Code without being subject to such additional taxes and
interest.  If this Paragraph 6(i)(2) becomes applicable such that the payment of
any amount is delayed, any payments that are so delayed shall accrue interest on
a non-compounded basis, from the date such payment would have been made had this
Paragraph 6(i)(2) not applied to the actual date of payment, at the prime rate
of interest announced by JPMorgan Chase Bank (or any successor thereto) at its
principal office in New York on the date of Executive’s termination of
employment (or the first business day following such date if such termination
does not occur on a business day) and shall be paid in a lump sum on the actual
date of payment of the delayed payment amount.  Executive hereby agrees to be
bound by the Company’s determination of its “specified employees” (as such term
is defined in Section 409A of the Code) in accordance with any of the methods
permitted under the regulations issued under Section 409A of the Code. 
Notwithstanding the preceding provisions of this Paragraph 6(i)(2), if Executive
is entitled to a payment that would otherwise accrue interest at the Interest
Credit Rate pursuant to Paragraph 3(a) but for the application of the preceding
provisions of this Paragraph 6(i)(2), then (i) any interest that is to accrue
with respect to such payment (whether pursuant to Paragraph 3(a) or this
Paragraph 6(i)(2), but subject to Paragraph 4) shall be based on the Interest
Credit Rate and (ii) for any period during which interest is provided with
respect to such payment under both Paragraph 3(a) and this Paragraph 6(i)(2),
interest shall accrue during such period under only one of such paragraphs.

 

(j)            Full Settlement.  If Executive is entitled to and receives the
benefits provided hereunder, performance of the obligations of the Company
hereunder will constitute full settlement of all claims that Executive might
otherwise assert against the Company on account of his termination of
employment.

 

(k)           Unfunded Obligation.  The obligation to pay amounts under this
Agreement is an unfunded obligation of the Company (including its subsidiaries),
and no such obligation shall create a trust or be deemed to be secured by any
pledge or encumbrance on any property of the Company (including its
subsidiaries).

 

(l)            Not a Contract of Employment.  This Agreement shall not be deemed
to constitute a contract of employment, nor shall any provision hereof affect
(a) the right of the Company (or its subsidiaries) to discharge Executive at
will or (b) the terms and conditions of any other agreement between the Company
and Executive except as provided herein.

 

(m)          Number and Gender.  Wherever appropriate herein, words used in the
singular shall include the plural and the plural shall include the singular. 
The masculine gender where appearing herein shall be deemed to include the
feminine gender.

 

10

--------------------------------------------------------------------------------


 

(n)           Entire Agreement.  This Agreement constitutes the entire agreement
of the parties with regard to the subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to such subject matter. Without limiting the scope of the
preceding sentence, all understandings and agreements preceding the date of
execution of this Agreement and relating to the subject matter hereof are hereby
null and void and of no further force and effect, including, without limitation,
all prior Severance Agreements, if any, by and between the Company and
Executive. Any modification of this Agreement will be effective only if it is in
writing and signed by the party to be charged.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the effective date in Paragraph 6(a).

 

 

 

“EXECUTIVE”

 

 

 

 

 

[Insert Name]

 

 

 

“COMPANY”

 

 

 

FOREST OIL CORPORATION

 

 

 

 

 

 

By:

 

 

 

H. Craig Clark

 

 

President and Chief Executive Officer

 

11

--------------------------------------------------------------------------------

 
